Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reason for allowance
Claims 1-16 are allowed.
Terminal Disclaimer filed on 4/14/22 is approved.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest, determining the searched external device corresponding to a service characteristic as the service interoperation device, based on the acquired profile; recommending the service interoperation device; and performing the service in interoperation with the recommended service interoperation device; wherein performing the service comprises: transceiving data of the service and commands for processing the data of the service between the recommended service interoperation device and the portable terminal, and displaying a control image related to functions of  the recommended service interoperation device, in light of other features described in independent claims 1, and 9. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANGCHE A WANG whose telephone number is (571)272-3992.  The examiner can normally be reached on M-F 10:00am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-40364036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Liang-che Alex Wang
April 4, 2022
/LIANG CHE A WANG/Primary Examiner, Art Unit 2447